Citation Nr: 9910042	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss of the right ear. 

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963 and from January 1964 to October 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and October 1996 rating 
decisions by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran's appeal from the September 
1994 rating decision also included the issue of entitlement 
to a permanent and total rating for nonservice-connected 
pension purposes.  However, that benefit was granted by 
rating action of October 1996.  Accordingly, the pension 
issue is not in appellate status.  

The veteran's request for a travel Board hearing was 
withdrawn by his representative in correspondence from 
December 1997.  

The issue of entitlement to a total rating based on 
individual unemployability will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran's nonservice-connected left ear hearing loss 
is manifested by Level I auditory acuity, and his service-
connected right ear hearing loss is manifested by Level II 
auditory acuity.

2.  For the period prior to January 9, 1997, the veteran's 
service-connected PTSD was productive of no more than 
definite social and industrial impairment and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  For the period from January 9, 1997, the veteran's 
service-connected PTSD is productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a compensable 
evaluation for service-connected right ear hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.383, 4.85, 4.87, Diagnostic Code 6100 (1998).

2.  The schedular criteria for entitlement to a disability 
evaluation of 30 percent (but no higher) for PTSD for the 
period prior to January 9, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 4.132, 
and Diagnostic Code 9411 (as in effect prior to November 7, 
1996), 9411 (effective November 7, 1996).

3.  The schedular criteria for entitlement to a disability 
rating of 50 percent (but no higher) for PTSD for the period 
from January 9, 1997 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.130, 4.132, and 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996), 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to an increased evaluation for hearing 
loss and for PTSD are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
these issues and that no further action is necessary to meet 
the duty to assist the veteran with these claims.  38 
U.S.C.A. § 5107(a). 

Hearing Loss

Service connection (noncompensable) for hearing loss, right 
ear was established by a May 1973 rating, and that evaluation 
has continued in effect through the present appeal.  The 
record shows the veteran has left ear hearing loss, however, 
connection to service connection was denied in an unappealed 
rating decision of April 1991 and a request to reopen that 
claim was denied in October 1996.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in, or 
aggravated by, military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for service-connected 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.

The issue before the Board concerns the disability rating to 
be assigned for right ear hearing loss only.  Service 
connection has not been established for left ear hearing 
loss.  The VA General Counsel has held in a precedent opinion 
that when service connection is in effect for hearing loss in 
only one ear, and total deafness is not present in both ears, 
the nonservice-connected ear is considered to exhibit normal 
hearing (level I) for rating purposes.  VAOPGCPREC 32-97; 62 
Fed. Reg. 63,605 (1997).  Precedent opinions of the General 
Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 
1991). 

The veteran was afforded a VA audiological examination 
conducted in July 1996.  At that time, the average decibel 
loss between 1000 and 4000 hertz was 53 decibels in the right 
ear.  Speech audiometry testing revealed speech recognition 
ability of 88 percent in the right ear.  The Board notes that 
the veteran was also afforded a VA audiological examination 
in July 1994 which produced essentially similar results.
 
The veteran was afforded a more current VA audiological 
examination conducted in July 1998.  At that time, the 
average decibel loss between 1000 and 4000 hertz was 56.25 
decibels in the right ear.  Speech audiometry testing 
revealed speech recognition ability of 84 percent in the 
right ear.

Applying the diagnostic criteria to the findings on 
audiological examinations, the Board observes that such 
findings correspond to auditory Level II designation for the 
service connected right ear.  As previously noted, auditory 
acuity for the nonservice-connected left ear is deemed to be 
at Level I.  The Board notes that a zero percent rating is 
warranted for bilateral defective hearing where puretone 
threshold in one ear warrants an auditory acuity Level II 
designation, and the poorer ear warrants an auditory acuity 
level below Level V designation.  Therefore, the current 
findings do not warrant a compensable evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 6100.

In addition, the Board notes that with regard to the 
veteran's use of hearing aids, the evaluation of hearing 
impairment under the rating schedule is designed to make 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86.  

PTSD

By a rating action of October 1989, service connection for 
PTSD was established effective from July 1, 1988 with a 10 
percent evaluation assigned.  During the course of the 
appeal, the disability rating for the veteran's PTSD was 
increased from 10 percent to 30 percent, effective from 
January 9, 1997.  However, since there has been no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a claim remains in controversy where less than the 
maximum available benefit is awarded).  Accordingly, the 
Board must consider whether a rating in excess of 10 percent 
was warranted prior to January 9, 1997, and whether a rating 
in excess of 30 percent was warranted from January 9, 1997.   

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  During the pendency of 
the veteran's appeal, the rating criteria for this code 
section were changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996).  When the law or regulations change after 
a claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
version of the criteria more favorable to the veteran should 
be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provides that a 10 percent evaluation is for application for 
symptoms less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
for PTSD is warranted when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (before November 7, 1996).  

The new rating criteria provide that a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9411 (effective 
November 7, 1996).

The veteran was afforded a mental disorders examination in 
August 1994.  At that time his subjective complaints were 
related to physical ailments.  He reported recurring 
flashbacks and intermittent sleep problems.  While the 
veteran had a history of several failed marriages, he lived 
with his immediate family.  He reported getting along well 
with his family, enjoying TV and even war related movies.  He 
did lawn mower repair when such was available.  The examiner 
reported minimal symptoms of PTSD although with no industrial 
or social impairment.  There was no evidence of psychotic 
features and insight and judgment were intact.  

The veteran was afforded another VA mental disorders 
examination in July 1996.  He complained of increased PTSD 
symptomatology over the "prior few years."  Objectively, 
his memory was intact, his mood was euthymic and his affect 
was broad.  He denied delusions but claimed that he heard 
voices.  Although the veteran claimed impaired impulse 
control, the examiner reported that impulse control was 
contained throughout the interview.  Insight and judgment 
were regarded as fair.  

The veteran was afforded another VA mental disorders 
examination on January 9, 1997.  The veteran's attitude and 
interaction were reported as fair and good.  His principal 
complaints were of flashbacks and inability to sleep.  He 
reported a history of being totally and completely disabled.  
He reported being unable to work since 1986 and leaving all 
employment due to nerves.  Objectively, he was well oriented.  
The examiner reported him as depressed with poor sleep.  His 
concentration was bad and his energy was low.  There were no 
guilt feelings.  The examiner diagnosed PTSD, severe, 
condition active.  

A follow-up examination was afforded in March 1997.  The 
veteran reported a history of lost hearing in his left ear 
secondary to gunfire.  He also reported being in four failed 
marriages and being unable to stay in any relationship 
because of his irritability, anger flashbacks and difficulty 
with interpersonal relationships.  He reported feeling "a 
great loss when he cannot drive because of his vertigo 
secondary to his sensitivity to noise because of his war 
experience and loss of hearing secondary to that."  
Objectively, the veteran was friendly, cooperative, alert and 
oriented to time place and person.  Speech was coherent, 
relevant and goal-directed without being overtly delusional.  
He seemed guarded and reported somebody following him.  He 
admitted some auditory and visual hallucinations associated 
with service in Vietnam.  He reported frequent flashbacks.  
His mood was depressed and his affect was dysphoric.  
Concentration was poor.  Memory was intact and insight and 
impulse control were good.  The examiner diagnosed PTSD and 
global assessment of functioning (GAF) was reported as 50 at 
the time of the examination.  The examiner also reported 
associated occupational and social impairment.  The veteran 
was also reported as not being able to hold jobs or able to 
make or sustain relationships. 

The veteran was again evaluated for mental disorders in June 
1998.  He reported his history of failed marriages and that 
he was still living with his parents and brothers.  He 
reported daily activities of sitting around and doing nothing 
but watch TV.  He also reported repairing lawn mowers.  He 
claimed that doctors told him in 1986 to turn in his driver's 
license and "not to work."  He claimed that he got along 
with people fine.  His current psychiatric symptoms included 
nightmares, anger outbursts and sleep disturbances.  He also 
reported that medication controlled his anger outbursts.  The 
veteran was described as fairly groomed.  Objectively, his 
behavior was cooperative and his speech was coherent and 
relevant.  His thoughts were goal directed.  He denied 
suicidal or homicidal ideation.  He reported the habit of 
"looking over his shoulder."  His affect was appropriate.  
Mood was "liable" [sic].  Cognitive functions were grossly 
preserved.  The veteran's GAF was reported as 50 with a GAF 
of 51 for the past year.  

Beyond the findings listed above in VA examinations from 1994 
and 1996, clinical records from 1995 and 1996 also reflect 
continuing treatment and appears to show that the PTSD was 
well controlled with medication.  An affidavit dated in July 
1996 categorically states that the veteran's condition has 
required hospitalization "on a regular basis, at least for 
short times monthly."  However, treatment records do not 
reflect the veteran's being hospitalized within recent 
history for PTSD or any other condition at all.  Clinical 
records from May 1996 specifically report the veteran has not 
been an inpatient. 

A.  Prior to January 9, 1997. 

Based on a review of the evidence of record, the Board must 
conclude that the evidence supports entitlement to a 30 
percent prior to January 9, 1997, under the old rating 
criteria.  Medical treatment records and examination reports 
prior to January 9, 1997, clearly show continuing anxiety, 
with complaints of nightmares, flashbacks and impulse control 
problems.  In the Board's view the documented symptomatology 
more nearly approximates definite social and industrial 
impairment.  38 C.F.R. § 4.7.  That is, the severity of the 
PTSD symptoms during this time period appear to be more than 
moderate, but less than rather large.  Accordingly, a 30 
percent rating is warranted prior to January 9, 1997, under 
the old rating criteria.  

However, the Board finds that the preponderance of the 
evidence is against assignment of a rating in excess of 30 
percent under either the old or new criteria prior to January 
9, 1997.  Again, while certain symptoms were definitely 
manifested, the Board is unable to view the evidence as 
showing considerable industrial and social impairment.  The 
August 1994 VA examination report suggests that he was able 
to interact with family and with neighbors to some degree.

Further, evidence reflecting the veteran's PTSD picture prior 
to January 9, 1997, does not show that any of the criteria 
for a rating in excess of 30 percent were met under the new 
criteria.  The medical records do not show flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, or difficulty with commands.  Insight and judgment 
were described as intact and as fair on VA examinations in 
August 1994 and July 1996 respectively.  Clinical treatment 
records collectively show that his mood and affect were for 
the most part within normal limits.  While the Board 
acknowledges that there was clearly impairment due to PTSD 
during this period, it believes that the totality of the 
evidence is against a finding that there was such a reduction 
in reliability and productivity due to symptoms listed under 
the new rating criteria to warrant a rating in excess of 30 
percent. 

B.  From January 9, 1997. 

By rating decision dated in April 1997, the RO assigned a 30 
percent rating effective January 9, 1997 (the date of a VA 
examination).  However, after reviewing the evidence, the 
Board is persuaded that considerable social and industrial 
impairment due to the veteran's PTSD was ascertainable as of 
the date of that VA examination so as to warrant assignment 
of a 50 percent rating under the old criteria.  
Significantly, the report of this examination showed problems 
with concentration, depressed mood and poor sleep, and it 
appears clear from this point on that the veteran's PTSD has 
undergone an increase in severity. 

Nevertheless, the Board is compelled to conclude that a 
rating in excess of 50 percent is not warranted under either 
the old or the new rating criteria from January 9, 1997, on.  
While the examiner who conducted the January 9, 1997, 
examination described the PTSD as severe, use of this 
descriptive word is not in itself determinative.  Notably, 
the reported GAF scores have been reported to be in the range 
of 50.  The Global Assessment of Functioning (GAF) scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
According to DSM-IV, a global assessment of functioning at 
such a level is defined as serious symptoms or any serious 
impairments in social, occupational, or school functioning.  
Such a rating does not, in the Board's view, show severe 
impairment so as to warrant a rating in excess of 50 percent 
under the old rating criteria.  

Moreover, the evidence does not show that any of the new 
rating criteria have been met for a rating in excess of 50 
percent.  In this regard, there is no evidence of suicidal 
ideation, obsessive rituals, illogical, obscure or irrelevant 
speech, near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  While problems with impulse control have been 
noted, there is no showing of periods of violence.  There is 
also no evidence of spatial disorientation, neglect of 
personal appearance and hygiene.  The Board notes that the 
veteran was described as shabbily dressed at the January 1997 
examination, but subsequent examinations described him as 
fairly groomed with clean clothing.  Although it appears that 
the veteran was divorced again at the time of the January 
1997 examination, subsequent examination reports show that he 
is living with his parents and three brothers.  While 
difficulty in maintaining relationships has clearly been 
shown, the Board is unable to view the evidence as showing an 
inability to establish and maintain effective relationships 
so as to warrant a rating in excess of 50 percent under the 
new criteria. 

In closing, the Board stresses that there is no doubt that 
the veteran suffers significant impairment due to his PTSD.  
However, the question here is one of degree.  The Board 
believes that the evidence shows that a 30 percent rating was 
warranted prior to January 9, 1997.  As of January 9, 1997, 
the evidence shows an increase in severity so as to warrant a 
50 percent rating.  However, even after considering the 
provisions of 38 U.S.C.A. § 5107(b), the Board is unable to 
conclude that higher ratings are warranted during the 
pertinent time periods. 

The Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  In the present appeal, there is no evidence of 
record that the veteran's PTSD has itself caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations).  In this regard, 
it appears that the veteran's unemployment may be due to 
nonservice-connected disability.  There is also no showing of 
the need for periods of hospitalization to render 
impracticable the application of the regular schedular 
standards.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected right ear hearing loss is not 
warranted.  The appeal is denied to this extent.

Entitlement to a 30 percent disability rating for PTSD prior 
to January 9, 1997, is warranted.  Entitlement to a 50 
percent disability rating for PTSD effective from January 9, 
1997, is warranted.  The appeal is granted to this extent. 


REMAND

In reviewing the evidence pertinent to the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability, the 
Board notes that such evidence is unclear as to the manner 
and degree to which the veteran's ability to engage in 
gainful employment has been affected by service-connected 
disabilities as opposed to nonservice-connected disorders.  
Under the circumstances, and especially in view of the 
foregoing decision of the Board granting an increase in the 
schedular rating for PTSD, the Board believes that further 
development should be accomplished to allow for equitable 
resolution of the TDIU issue. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All VA medical records (not already 
of record) documenting ongoing treatment 
for service-connected disabilities should 
be associated with the claims file.

2.  The RO should contact the SSA and 
request that it be furnished with legible 
copies of all the pertinent medical 
records relied upon by SSA in arriving at 
the October 1992 decision, including, but 
not limited to a complete copy of a 
psychiatric review conducted by Brad 
Williams, Ph.D. on or about October 20, 
1992.

3.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social 
worker should review the claims file and 
a copy of this decision prior to the 
survey.  The social worker should elicit 
and set forth pertinent facts regarding 
the appellant's medical history, 
education, employment history, social 
adjustment, and current behavior and 
health.  The social worker should offer 
an assessment of the appellant's current 
functioning and identify the conditions 
which limit his employment opportunities.  
Any potential employment opportunities 
should be identified.  The claims file 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.  
Distinctions between service and non-
service-connected disorders should be 
noted.

4.  After pursuing any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for a TDIU.  If the benefit sought is 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The veteran is free 
to submit additional evidence in support of his appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

